AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Tamas Horvath
                                                       JUDGMENT IN A CIVIL CASE
                                Petitioner,
         v.                                            Case Case
                                                       Civil Number: 2:18-cv-01234-LDG
                                                                 Number:    2:18-cv-01234-LDG
USA                                                    Criminal Case Number: 2:13-cr-00099-LDG-PAL


                                 Respondent.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
        Petitioner's
         Petitioner'smotion
        Petitioner's motionunder
                     motion under28
                            under 28U.S.C.
                                  28 U.S.C.§§§2255
                                     U.S.C.    2255to
                                              2255  tovacate,
                                                    to vacate,set
                                                       vacate, setaside,
                                                               set aside,or
                                                                   aside, orcorrec
                                                                          or correctthis
                                                                             correcthis   sentence
                                                                                      thissentence isisDENIED.
                                                                                           sentenceis  DENIED.
                                                                                                        DENIED.




         4/4/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ S. Denson
                                                             Deputy Clerk
